DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 10-15, 18-22 and 26 are pending in the application. Claims 1, 3-6, 11-13 and 18-20 have been amended, and claim 26 has been added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with Steven P. Fallon (Reg. No. 35,132) on 02/22/2021.

Amended claims 12-13, 21 and 26 are presented in the following.
12.	A method for depth estimation in image or video obtained from a distorting medium comprising:
calculating a pixel blurriness map;
generating a rough depth map from the pixel blurriness map while assuming depth in a small local patch is uniform; wherein said calculating and generating comprise a candidate selection process to select from a plurality of background light (BL) candidates; and
wherein the plurality of BL candidates comprise a top predetermined percentage of blurry pixels in an input image, a variance region within a predetermined lowest variance range and a variance region within a predetermined largest blurriness range.  



21.	A method for depth estimation in image or video obtained from a distorting medium comprising:
calculating a pixel blurriness map;
generating a rough depth map from the pixel blurriness map while assuming depth in a small local patch is uniform; wherein said calculating and generating comprise a candidate selection process to select from a plurality of background light (BL) candidates, wherein said generating is based upon both the pixel blurriness map and light absorption, wherein said generating comprises a plurality of unique depth estimations and further comprises sigmoidally combining the unique depth estimations in view of lighting and image conditions, wherein a first depth estimate is obtained from a red color channel; and
wherein a second depth estimate is obtained from a maximum intensity prior that compares the red channel to green and blue channels.  

26.	A method for depth estimation in image or video obtained from a distorting medium comprising:
generating a first depth map estimate from a red channel map of a scene in the image or video;
generating a second depth map estimate of the scene via a maximum intensity prior comparison of a red channel to the green and blue channels;
generating a third depth map estimate of the scene from a pixel blurriness map while assuming depth in a small local patch is uniform with a patch size assigned according to image resolution and/or image content;
generating a weighted combination of the first, second and third depth map estimates to provide a rough depth map; and
 refining the rough depth map through closing by one or more of morphological reconstruction with guided filtering, hole filling and image matting to generate a resultant depth map that provides a map of normalized relative distance for the scene points of the image for subsequent image enhancement or adjustment processes.

Allowable Subject Matter
Claims 1, 3-7, 10-15, 18-22 and 26 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664